This proceeding is brought under section 12, chapter 63, Laws of 1897, charging that the respondent, "not being lawfully authorized to practice medicine within this state, and not being registered so to do, unlawfully did assume and advertise the title of `Dr.' in such a manner as to convey the impression that she was a legal practitioner of medicine." No exception was taken to the sufficiency of the allegations. The case is here upon an order of the superior court directing that the respondent be discharged if the facts found do not constitute a violation of law; otherwise that she be adjudged guilty. Facts showing the use made by the respondent of the title of "Dr." are reported, but whether the manner of use made of the title was such as to convey the impression that the respondent was a legal practitioner of medicine is not found.
The question therefore is not whether from these facts reasonable men might conclude that the manner of use made of the title was such as to convey the impression the respondent was a medical practitioner, but whether that is the only conclusion which they could make. As to this we are of the opinion that reasonable men would not be so bound. It is unnecessary to consider the constitutionality of the law.
Respondent discharged.
All concurred. *Page 555